Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 1 of 11 PageID: 139




 NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  LENDBERGH HOBSON and SHANEL
  HOBSON,

                        Plaintiffs,
                                                      Case No. 2:20-cv-06362 (BRM) (CLW)
                        v.
                                                                       OPINION
  DOUBLE TREE SUITES BY HILTON
  PHILADELPHIA,

                      Defendant.


 MARTINOTTI, DISTRICT JUDGE

        Before this Court is a Motion to Dismiss (ECF No. 16) filed by Defendant Double Tree

 Suites by Hilton Philadelphia (“Defendant”) seeking to dismiss pro se Plaintiffs Lendbergh

 Hobson and Shanel Hobson’s (“Plaintiffs”) Amended Complaint (ECF No. 15) pursuant to Federal

 Rules of Civil Procedure 12(b)(2) and 12(b)(6). Plaintiffs oppose the motion. (ECF No. 19.)

 Having reviewed the submissions filed in connection with the motion and having declined to hold

 oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below

 and for good cause appearing, Defendant’s Motion to Dismiss (ECF No. 16) is GRANTED and

 Plaintiffs’ Amended Complaint (ECF No. 15) is DISMISSED with PREJUDICE.

 I.     BACKGROUND

        For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the

 Amended Complaint as true and draws all inferences in the light most favorable to Plaintiffs. See

 Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). The Court also considers any

 “document integral to or explicitly relied upon in the complaint.” In re Burlington Coat Factory
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 2 of 11 PageID: 140




 Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194,

 1220 (1st Cir. 1996)).

        This matter arises from Plaintiffs’ stay at Defendant’s hotel during an undisclosed time

 (ECF No. 15.) 1 From what the Court can draw from the Amended Complaint, Plaintiffs are

 asserting a negligence claim against Defendant for damages stemming from “bed bug bites,” that

 “affect[ed] [their] stay.” (Id. ¶ 6.) Plaintiffs contend Defendant had a “duty to warn” Plaintiffs of

 possible bed bug infestation that ultimately led to Plaintiffs’ “damages.” (Id.) Plaintiffs assert the

 Court has jurisdiction on the basis of federal question jurisdiction pursuant to 28 U.S.C. § 1331

 and diversity of citizenship jurisdiction pursuant to 28 U.S.C. § 1332.

        On May 27, 2020, Plaintiffs filed this action. (ECF No. 1.) On October 1, 2020, Defendant

 filed a motion to dismiss. (ECF No. 11.) On September 22, 2020, following a Request for Status

 Conference and Proof of Service from Lendbergh Hobson (see ECF No. 7) the Court reviewed the

 Complaint “and letters filed thereafter, which indicate Plaintiffs are alleging negligence” over a

 defendant “whose citizenship is not alleged and damages in the amount of $25,000,” and

 determined the Complaint was “insufficient for the Court to retain jurisdiction over the matter.”

 (ECF No. 9) As such, the Court ordered Plaintiff to show cause in writing “why this matter should

 not be dismissed for lack of subject matter jurisdiction.” (Id.) On October 13, 2020, following a

 Response to the Order to Show Cause by Lendbergh Hobson (ECF No. 12), the Court granted

 Plaintiffs’ request to amend the complaint which the Court ordered “shall sufficient[ly] set forth

 the Court’s basis for jurisdiction over the case and defendants.” (ECF No. 14.) On October 30,

 2020, Plaintiffs filed the Amended Complaint. (ECF No. 15.) On November 4, 2020, Defendant



 1
   According to Plaintiffs’ first complaint, Plaintiffs stayed at Defendant’s hotel on May 23, 2018.
 (See ECF No. 1.)


                                                   2
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 3 of 11 PageID: 141




 filed the Motion to Dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil

 Procedure 12(b)(2), or alternatively, for failure to state a claim pursuant to Federal Rule of Civil

 Procedure 12(b)(6). (ECF No. 16.) On December 7, 2020, Plaintiffs filed an opposition. (ECF

 No. 19.)

 II.     LEGAL STANDARD

         In considering dismissal for lack of subject matter jurisdiction, a district court’s focus is

 not on whether the factual allegations entitle a plaintiff to relief but rather on whether the court has

 jurisdiction to hear the claim and grant relief. Maertin v. Armstrong World Industries, Inc., 241 F.

 Supp. 2d 434 (D.N.J. 2002).

         “A challenge to subject matter jurisdiction under Rule 12(b)(1) may be either a facial or a

 factual attack.” Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). A facial attack “challenges

 the subject matter jurisdiction without disputing the facts alleged in the complaint, and it requires

 the court to ‘consider the allegations of the complaint as true.’” Id. (citing Petruska v. Gannon

 Univ., 462 F.3d 294, 302 n.3 (3d Cir. 2006)). A factual attack, on the other hand, “attacks the

 factual allegations underlying the complaint’s assertion of jurisdiction, either through the filing of

 an answer or ‘otherwise present[ing] competing facts.’” Id. (quoting Constitution Party of Pa. v.

 Aichele, 757 F.3d 347, 358 (3d Cir. 2014)). A “factual challenge allows a court [to] weigh and

 consider evidence outside the pleadings.” Id. (citation omitted). Therefore, when a factual

 challenge is made, “no presumptive truthfulness attaches to [the] plaintiff’s allegations.” Id. (citing

 Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)). Rather, “the

 plaintiff will have the burden of proof that jurisdiction does in fact exist,” and the court “is free to

 weigh the evidence and satisfy itself as to the existence of its power to hear the case.” Id.




                                                    3
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 4 of 11 PageID: 142




        The Third Circuit has “repeatedly cautioned against allowing a Rule 12(b)(1) motion to

 dismiss for lack of subject matter jurisdiction to be turned into an attack on the merits.” Davis, 824

 F.3d at 348–49 (collecting cases). “[D]ismissal for lack of jurisdiction is not appropriate merely

 because the legal theory alleged is probably false, but only because the right claimed is ‘so

 insubstantial, implausible, foreclosed by prior decisions of this Court, or otherwise completely

 devoid of merit as not to involve a federal controversy.’” Id. at 350 (quoting Kulick v. Pocono

 Downs Racing Ass’n, Inc., 816 F.2d 895, 899 (3d Cir. 1987)). “In this vein, when a case raises a

 disputed factual issue that goes both to the merits and jurisdiction, district courts must ‘demand

 less in the way of jurisdictional proof than would be appropriate at a trial stage.’” Id. (citing

 Mortensen, 549 F.2d at 892 (holding that dismissal under Rule 12(b)(1) would be “unusual” when

 the facts necessary to succeed on the merits are at least in part the same as must be alleged or

 proven to withstand jurisdictional attacks)). These cases make clear that “dismissal via a Rule

 12(b)(1) factual challenge to standing should be granted sparingly.” Id.

        Here, the Court sua sponte considers a facial 12(b)(1) challenge before reaching the merits

 of the pending motion. Therefore, the Court considers the allegations in the light most favorable

 to Plaintiffs. Gould Elecs., Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000); Mortensen, 549

 F.2d at 891.

III.    DECISION

        While no party challenges the Court’s subject matter jurisdiction over this litigation,

 “federal courts ‘have an independent obligation to determine whether subject-matter jurisdiction

 exists, even in the absence of a challenge from any party.’” Hartig Drug Co. v. Senjuu Pharm. Co.,

 836 F.3d 261, 267 (3d Cir. 2016) (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)).

 Therefore, before considering the parties’ arguments on whether the Court has personal



                                                   4
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 5 of 11 PageID: 143




 jurisdiction over this litigation or on the merits of Plaintiffs’ claims, the Court must first be satisfied

 it has subject matter jurisdiction over this action. Wyrough & Loser, Inc. v. Pelmor Labs., Inc., 376

 F.2d 543, 547 (3d Cir. 1967) (citing Arrowsmith v. United Press Int’l, 320 F.2d 219, 221 (3d Cir.

 1963)). Indeed, “federal courts are courts of limited jurisdiction [and] possess only that power

 authorized by the Constitution and statute[.]” Exxon Mobil Corp. v. Allapattah Servs., 545 U.S.

 546, 552 (2005) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

 “They possess only that power authorized by Constitution and statute, which is not to be expanded

 by judicial decree.” United States v. Merlino, 785 F.3d 79, 82 (3d Cir. 2015) (quoting Kokkonen,

 511 U.S. at 377)). Consequently, when a federal court finds that it lacks jurisdiction over an action,

 “the only function remaining . . . is that of announcing the fact and dismissing the cause.” Steel

 Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998); see Elliott v. Archdiocese of N.Y., 682

 F.3d 213, 219 (3d Cir. 2012); Fed. R. Civ. P. 12(h)(3); Multicultural Radio Broad., Inc. v. Korean

 Radio Broad., Inc., Civ. A. No. 15-1961, 2017 WL 436250, at *2 (D.N.J. Jan. 31, 2017). Here, the

 jurisdictional allegations of Plaintiffs’ Amended Complaint are far from clear. However, because

 Plaintiffs are acting pro se, the Court has carefully examined the Amended Complaint and other

 submissions to determine whether any basis for federal court subject matter jurisdiction exists in

 this case. Plaintiffs here appear to base subject matter jurisdiction on both federal question

 jurisdiction pursuant to 28 U.S.C. § 1331 and diversity of citizenship jurisdiction under 28 U.S.C.

 § 1332. Therefore, the Court will address both grounds for subject matter jurisdiction now.

         A.      Federal Question Jurisdiction

         A district court has federal question jurisdiction in any case where a plaintiff with standing

 makes a non-frivolous allegation that he or she is entitled to relief because the defendant’s conduct

 violated the United States Constitution or a federal statute. Growth Horizons, Inc. v. Delaware



                                                     5
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 6 of 11 PageID: 144




 County, Pennsylvania, 983 F.2d 1277, 1281 (3d Cir. 1993); Tornabene v. Target Corp., Civ. A.

 No. 08-948, 2008 WL 11381586, at *1 (D.N.J. May 5, 2008) (citing 28 U.S.C. § 1331). If

 jurisdiction is based on a federal question, the pleader claiming federal jurisdiction simply must

 show that the federal claim is not frivolous. Radeschi v. Commonwealth of Pennsylvania, 846 F.

 Supp. 416, 419 (W.D. Pa. 1993) (citing Bartholomew v. Librandi, 737 F. Supp. 22, 23 (E.D. Pa.)),

 aff’d, 919 F.2d 133 (3d Cir. 1990). While Plaintiffs have listed 42 U.S.C. § 1983 in support of their

 invocation of federal question jurisdiction, it is apparent from the face of the Amended Complaint

 that this statute is not implicated by the allegations and that the Amended Complaint fails to present

 a non-frivolous federal claim.

        42 U.S.C § 1983 applies only to state actors. See American Mfrs. Mut. Ins. Co. v. Sullivan,

 526 U.S. 40, 49–50 (1999). Despite Plaintiffs’ contention, 2 Defendant is not a state actor. Parr v.

 Colantonio, 844 F. App’x 476, 479 (3d Cir. 2021) (where plaintiff failed to demonstrate private

 entity was a state actor, plaintiff’s Section 1983 claim would be dismissed); Marinari v. Trump

 Plaza Hotel & Casino, Sec. Second Shift, Civ. A. No. 11-7172, 2012 WL 2087735, at *4 (D.N.J.

 June 8, 2012) (noting that “regardless of applicable state licenses, hotels are not state actors”);

 Bond v. State Farm Ins. Co., Civ. A. No. 1:18-00176, 2019 WL 1493698, at *5 (W.D. Pa. Apr. 4,

 2019). As such, Plaintiffs do not state any claim that arises “under the Constitution, laws, or treaties

 of the United States.” 28 U.S.C. § 1331.




 2
   Plaintiffs contend in their opposition that Defendant, along with its attorney, are “state actors”
 because of their involvement in the “regulations of the hotel industry as a provision for housing,
 the regulation of the insurance industry, and the regulation of the attorneys that represent all the
 above.” (ECF No. 19 at 8.)
                                                    6
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 7 of 11 PageID: 145




         B.      Diversity of Citizenship

         The principle federal statute governing diversity jurisdiction, 28 U.S.C. § 1332(a), provides

 in pertinent part: “The district courts shall have original jurisdiction of all civil actions where the

 matter in controversy exceeds the sum or value of $ 75,000, exclusive of interest and costs, and is

 between [] (1) citizens of different states . . . . ”

         In the present case, diversity of citizenship between the parties is not questioned. Rather,

 at issue, which the Court raises sua sponte, is whether the damages amount alleged in the Amended

 Complaint exceeds the $75,000 jurisdictional threshold. The Court finds that it does not. In

 determining whether the claim exceeds this threshold, the Court must assess “the value of the rights

 being litigated,” Angus v. Shiley Inc., 989 F.2d 142, 146 (3d Cir. 1993), or “the value of the object

 of the litigation.” Hunt v. Wash. State Apple Advers. Comm’n, 432 U.S. 333, 347 (1977); see also

 Coregis Ins. Co. v. Schuster, 127 F. Supp. 2d 683, 686 (E.D. Pa. 2001) (quoting 14B C. Wright,

 A. Miller, & E. Cooper, Federal Practice and Procedure 77 (3d ed. 1998)) (“It is well-settled by

 numerous judicial decisions . . . the amount in controversy for jurisdiction purposes is measured

 by the direct pecuniary value of the right that the plaintiff seeks to enforce or protect or the value

 of the object that is the subject matter of the suit.”). If it appears from the pleadings or other

 evidence to a “legal certainty that the claim is really for less” than that required for diversity

 jurisdiction, and the plaintiff cannot refute the evidence, the action should be dismissed. St. Paul

 Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–89 (1938); Nelson v. Keefer, 451 F.2d 289

 (3d Cir. 1971); Bizzarro v. First Nat’l Bank, Civ. A. No. 1:18-173, 2019 WL 1043257, at *3 (W.D.

 Pa. Mar. 5, 2019), aff’d, 804 F. App’x 190 (3d Cir. 2020).

         Here, on the face of the Amended Complaint, Plaintiffs claim “the defendant owes $75,001.

 Wherefore as to the collective plaintiffs, defendant owes and should pay minimally $75,001, the



                                                         7
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 8 of 11 PageID: 146




 statutory amount to end this matter without further proceedings or $400,000 for this matter to go

 through full litigation.” (ECF No. 15 ¶ 7.) The amount in controversy is measured “by a reasonable

 reading of the value of the rights being litigated.” Id. (citations omitted). As the party invoking the

 Court’s jurisdiction, Plaintiffs have “the burden to prove, by a preponderance of the evidence, that

 the amount in controversy exceeds $ 75,000.” Auto-Owners Ins. Co. v. Stevens & Ricci Inc., 835

 F.3d 388, 395 (3d Cir. 2016) (citing Judon v. Travelers Prop. Cas. Co. of Am., 773 F.3d 495, 506–

 07 (3d Cir. 2014)). This burden, however, is “not especially onerous.” Id.

         In St. Paul Mercury, the Supreme Court prescribed the standard for determining whether a

 plaintiff’s claims satisfy the amount in controversy requirement as follows:

                 The rule governing dismissal for want of jurisdiction in cases
                 brought in the federal court is that, unless the law gives a different
                 rule, the sum claimed by the plaintiff controls if the claim is
                 apparently made in good faith. It must appear to a legal certainty
                 that the claim is really for less than the jurisdictional amount to
                 justify dismissal.

 Id. at 288–89 (emphasis added) (footnotes omitted).

         In applying the “legal certainty” test established by St. Paul Mercury, the Court of Appeals

 has instructed that “dismissal is appropriate only if the federal court is certain that the jurisdictional

 amount cannot be met.” Columbia Gas Transmission Corp. v. Tarbuck, 62 F.3d 538, 541 (3d Cir.

 1995). In other words, the court retains jurisdiction unless a plaintiff’s claims are facially

 “insubstantial” to satisfy the amount in controversy requirement. Lunderstadt v. Colafella, 885

 F.2d 66, 69–70 (3d Cir. 1989) (quoting Hagans v. Lavine, 415 U.S. 528, 542 n.10 (1974)).

 “Accordingly, the question whether a plaintiff’s claims pass the ‘legal certainty’ standard is a

 threshold matter that should involve the court in only minimal scrutiny of the plaintiff’s claims.”

 Id. Stated differently, the controlling issue, therefore, is whether a reasonable reading of the

 Amended Complaint shows that the value of Plaintiffs’ claim exceeds $75,000.00. Angus, 989


                                                     8
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 9 of 11 PageID: 147




 F.2d 142 at 146. “[T]he rule for determining whether the case involves the requisite amount is

 whether ‘from the face of the pleadings, it is apparent, to a legal certainty, that the plaintiff cannot

 recover the amount claimed, or if, from the proofs, the court is satisfied to a like certainty that the

 plaintiff never was entitled to recover that amount.’” Samuel-Bassett v. Kia Motors America, Inc.,

 357 F.3d, 392, 392 (3d Cir. 2004); Dolin v. Asian Am. Accessories, Inc., 449 F. App’x 216, 219

 (3d Cir. 2011) (affirming the district court’s dismissal on jurisdictional grounds and providing that

 “[a]lthough we generally accept good faith claims in calculating the amount in controversy, we are

 permitted to disregard a claim for jurisdictional purposes if, ‘from the proofs,’ it is a ‘legal

 certainty’ that a plaintiff is not entitled to recover on a particular claim”). At this juncture, it is

 entirely unclear as to whether the Amended Complaint sufficiently alleges an amount in

 controversy in excess of $75,000.

          Indeed, the Court finds it extremely unlikely that the amount of controversy will exceed

 $75,000. Plaintiffs have alleged nothing more than their stay was affected by bed bugs. (ECF No.

 15 at 2.) The extent to which they were impacted or harmed is entirely absent from the face of the

 Amended Complaint. The Third Circuit makes clear, “estimations of the amounts recoverable must

 be realistic” and that an estimate of damages “should be objective and not based on fanciful, pie-

 in-the-sky, or simply wishful amounts, because otherwise the policy to limit diversity jurisdiction

 will be frustrated.” Samuel-Bassett, 357 F.3d at 403; see also Nelson, 451 F.2d at 295 (lamenting

 federal courts’ reluctance to scrutinize the amount in controversy requirement and noting that this

 reluctance contributes to “clogging dockets, monopolizing trial rooms, and committing the

 expense and energies of our system to a plethora of cases which do not belong in federal courts”);

 see Blankenship v. Xlibris Corp., Civ. A. No. 06-709, 2007 WL 2713219, at *2 (E.D. Pa. Sept. 14,

 2007).



                                                    9
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 10 of 11 PageID: 148




         Critically, because the Court gave Plaintiffs an opportunity to amend the complaint and

 “sufficient[ly] set forth the Court’s basis for jurisdiction over the case and over the defendants,”

 (ECF No. 14) and Plaintiffs have still been unable to establish the requisite subject matter

 jurisdiction, the Court must dismiss the Amended Complaint with prejudice. See Credico v. CEO

 Idaho Nat. Lab’y, 461 F. App’x 78, 79 (3d Cir. 2012) (affirming district court’s dismissal of

 plaintiff’s complaint “without . . . leave to amend as any amendment would have been futile”);

 Redmond v. Fresh Grocers Store, 402 F. App’x 685, 686 (3d Cir. 2010) (same); Emerson v. Thiel

 Coll., 296 F.3d 184, 190 (3d Cir. 2002); IpVenture Inc. v. Lenovo Grp. Ltd., Civ. A. No. 11-588,

 2013 WL 126276, at *3 (D. Del. Jan. 8, 2013) (choosing to dismiss claims with prejudice after

 dismissing the same allegations without prejudice in an earlier action because it was “clear that

 [p]laintiff cannot satisfactorily amend its [c]omplaint”); Potter v. City of Chester, Civ. A. No. 12-

 2058, 2012 WL 5464970, at *8 (E.D. Pa. Nov. 9, 2012) (recognizing that Rule 15 of the Federal

 Rules of Civil Procedure allows a plaintiff “to request leave to amend a complaint” which “must

 be permitted . . . unless it would be inequitable or futile”).

         Accordingly, Plaintiffs’ Amended Complaint is DISMISSED with PREJUDICE.




                                                   10
Case 2:20-cv-06362-BRM-CLW Document 22 Filed 07/30/21 Page 11 of 11 PageID: 149




 IV.   CONCLUSION

        For the reasons set forth above, Defendant’s Motion to Dismiss is GRANTED and

 Plaintiffs’ Amended Complaint is DISMISSED with PREJUDICE. An appropriate order

 follows.



 Dated: July 30, 2021




                                        /s/ Brian R. Martinotti
                                        BRIAN R. MARTINOTTI
                                        UNITED STATES DISTRICT JUDGE




                                          11
